 

Exhibit 10.3

GUARANTY OF MASTER LEASE

This GUARANTY OF MASTER LEASE (this “Guaranty”), is made and entered into as of
the      day of             , 2010 by SHG SERVICES, INC., a Delaware corporation
(“Guarantor”), in favor of                                         
(collectively, “Landlord”).

RECITALS

A. Landlord and                                          (collectively,
“Tenant”), have entered into that certain Master Lease dated of even date
herewith (the “Master Lease”). All initially-capitalized terms used and not
otherwise defined herein shall have the same meanings given such terms in the
Master Lease.

B. Guarantor acknowledges and agrees that this Guaranty is given in accordance
with the requirements of the Master Lease and that Landlord would not have been
willing to enter into the Master Lease unless Guarantor was willing to execute
and deliver this Guaranty.

AGREEMENTS

NOW, THEREFORE, in consideration of Landlord entering into the Master Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:

1. Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Master Lease, from and after the Commencement Date thereof,
Guarantor hereby unconditionally and irrevocably guarantees (i) the payment when
due of all Rent and all other sums payable by Tenant under the Master Lease, and
(ii) the faithful and prompt performance when due of each and every one of the
terms, conditions and covenants to be kept and performed by Tenant and its
Affiliates under the Master Lease, and any and all amendments, modifications,
extensions and renewals of the Master Lease, including without limitation all
indemnification obligations, insurance obligations, and all obligations to
operate, rebuild, restore or replace any facilities or improvements now or
hereafter located on the Leased Property covered by the Master Lease
(collectively, the “Obligations”). In the event of the failure of Tenant to pay
any such Rent or other sums, or to render any other performance required of
Tenant and its Affiliates under the Master Lease, when due or within any
applicable cure period, Guarantor shall forthwith perform or cause to be
performed all provisions of the Master Lease to be performed by Tenant and its
Affiliates thereunder, and pay all reasonable costs of collection or enforcement
and other damages that may result from the non-performance thereof to the full
extent provided under the Master Lease. As to the Obligations, Guarantor’s
liability under this Guaranty is without limit.

2. Survival of Obligations. The obligations of Guarantor under this Guaranty
shall survive and continue in full force and effect notwithstanding:

(a) any amendment, modification, or extension of the Master Lease;

(b) any compromise, release, consent, extension, indulgence or other

 

1



--------------------------------------------------------------------------------

action or inaction in respect of any terms of the Master Lease or any other
guarantor;

(c) any substitution or release, in whole or in part, of any security for this
Guaranty which a Landlord may hold at any time;

(d) any exercise or non-exercise by a Landlord of any right, power or remedy
under or in respect of the Master Lease or any security held by Landlord with
respect thereto, or any waiver of any such right, power or remedy;

(e) any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of Tenant or any other guarantor;

(f) any limitation of Tenant’s liability under the Master Lease or any
limitation of Tenant’s liability thereunder which may now or hereafter be
imposed by any statute, regulation or rule of law, or any illegality,
irregularity, invalidity or unenforceability, in whole or in part, of the Master
Lease or any term thereof;

(g) any sale, lease, or transfer of all or any part of any interest in any
Facility or any or all of the assets of Tenant to any other person, firm or
entity other than to Landlord;

(h) any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;

(i) any extensions of time for performance under the Master Lease, whether prior
to or after the expiration of the Term;

(j) the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Master Lease by
operation of law or otherwise;

(k) the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Master Lease to pay any money judgment;

(l) the failure to give Guarantor any notice of acceptance, default or
otherwise;

(m) any other guaranty now or hereafter executed by Guarantor or anyone else in
connection with the Master Lease;

(n) any rights, powers or privileges Landlord may now or hereafter have against
any other person, entity or collateral; or

(o) any other circumstances, whether or not Guarantor had notice or knowledge
thereof.

3. Primary Liability. The liability of Guarantor with respect to the Master
Lease shall be primary, direct and immediate, and Landlord may proceed against
Guarantor: (a) prior to or in lieu of proceeding against Tenant, its assets, any
security deposit, or any other

 

2



--------------------------------------------------------------------------------

guarantor; and (b) prior to or in lieu of pursuing any other rights or remedies
available to Landlord. All rights and remedies afforded to Landlord by reason of
this Guaranty or by law are separate, independent and cumulative, and the
exercise of any rights or remedies shall not in any way limit, restrict or
prejudice the exercise of any other rights or remedies.

In the event of any default under the Master Lease, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Tenant is joined
therein or a separate action or actions are brought against Tenant. Landlord may
maintain successive actions for other defaults. Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action or by any number of successive actions until and unless all
indebtedness and Obligations the payment and performance of which are hereby
guaranteed have been paid and fully performed.

4. Obligations Not Affected. In such manner, upon such terms and at such times
as Landlord in its sole discretion deems necessary or expedient, and without
notice to Guarantor, Landlord may: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Master Lease;
or (c) release Tenant by consent to any assignment (or otherwise) as to all or
any portion of the Obligations hereby guaranteed. Any exercise or non-exercise
by Landlord of any right hereby given Landlord, dealing by Landlord with
Guarantor or any other guarantor, Tenant or any other person, or change,
impairment, release or suspension of any right or remedy of Landlord against any
person including Tenant and any other guarantor will not affect any of the
Obligations of Guarantor hereunder or give Guarantor any recourse or offset
against Landlord.

5. Waiver. With respect to the Master Lease, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties
and/or guarantors or any other accommodation parties, under any statutory
provisions, common law or any other provision of law, custom or practice, and
agrees not to assert or take advantage of any such rights or remedies including,
but not limited to:

(a) any right to require Landlord to proceed against Tenant or any other person
or to proceed against or exhaust any security held by Landlord at any time or to
pursue any other remedy in Landlord’s power before proceeding against Guarantor
or to require that Landlord cause a marshaling of Tenant’s assets or the assets,
if any, given as collateral for this Guaranty or to proceed against Tenant
and/or any collateral, including collateral, if any, given to secure Guarantor’s
obligation under this Guaranty, held by Landlord at any time or in any
particular order;

(b) any defense that may arise by reason of the incapacity or lack of authority
of any other person or persons;

(c) notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or Guarantor or on the part of any other person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;

(d) any defense based upon an election of remedies by Landlord which

 

3



--------------------------------------------------------------------------------

destroys or otherwise impairs the subrogation rights of Guarantor or the right
of Guarantor to proceed against Tenant for reimbursement, or both;

(e) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(f) any duty on the part of Landlord to disclose to Guarantor any facts Landlord
may now or hereafter know about Tenant, regardless of whether Landlord has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intends to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Tenant and of all
circumstances bearing on the risk of non-payment or non-performance of any
Obligations or indebtedness hereby guaranteed;

(g) any defense arising because of Landlord’s election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the federal Bankruptcy Code;

(h) any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and

(i) all rights and remedies accorded by applicable law to guarantors, including
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.

6. Warranties. With respect to the Master Lease, Guarantor warrants that:
(a) this Guaranty is executed at Tenant’s request; and (b) Guarantor has
established adequate means of obtaining from Tenant on a continuing basis
financial and other information pertaining to Tenant’s financial condition.
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder, and Guarantor further agrees that Landlord shall have no obligation
to disclose to Guarantor information or material acquired in the course of
Landlord’s relationship with Tenant.

7. No-Subrogation. Until all Obligations of Tenant under the Master Lease have
been satisfied and discharged in full for one (1) year, Guarantor shall have no
right of subrogation and waives any right to enforce any remedy which Landlord
now has or may hereafter have against Tenant and any benefit of, and any right
to participate in, any security now or hereafter held by Landlord with respect
to the Master Lease.

8. Subordination. If for any reason whatsoever Tenant now or hereafter becomes
indebted to Guarantor or any Affiliate of any Guarantor, such indebtedness and
all interest thereon shall at all times be subordinate to Tenant’s obligation to
Landlord to pay as and when due in accordance with the terms of the Master Lease
the guaranteed Obligations. During any

 

4



--------------------------------------------------------------------------------

time in which an Event of Default has occurred and is continuing under the
Master Lease and not been cured within any cure period provided for therein (and
provided that Guarantor has received written notice thereof), Guarantor agrees
to make no claim for such indebtedness that does not recite that such claim is
expressly subordinate to Landlord’s rights and remedies under the Master Lease.

9. No Delay. Any payments required to be made by Guarantor hereunder shall
become due within ten (10) days of written demand therefor following the
occurrence and continuance of an Event of Default under the Master Lease.

10. Application of Payments. With respect to the Master Lease, and with or
without notice to Guarantor, Landlord, in Landlord’s sole discretion and at any
time and from time to time and in such manner and upon such terms as Landlord
deems appropriate, may (a) apply any or all payments or recoveries from Tenant
or from any other guarantor under any other instrument or realized from any
security, in such manner and order of priority as Landlord may determine, to any
indebtedness or other obligation of Tenant with respect to the Master Lease and
whether or not such indebtedness or other obligation is guaranteed hereby or is
otherwise secured or is due at the time of such application, and (b) refund to
Tenant any payment received by Landlord under the Master Lease.

11. Guaranty Default.

(a) As used herein, the term “Guaranty Default” shall mean one or more of the
following events (subject to applicable cure periods):

(i) the failure of Guarantor to pay the amounts required to be paid hereunder
within ten (10) days of written demand therefor following the occurrence and
continuance of an Event of Default under the Master Lease; and

(ii) the failure of Guarantor to observe and perform any covenant, condition or
agreement on its part to be observed or performed, other than as referred to in
subsection (i) above, for a period of thirty (30) days after written notice of
such failure has been given to Guarantor by Landlord, unless Landlord agrees in
writing to an extension of such time prior to its expiration.

(b) Upon the occurrence of a Guaranty Default, Landlord shall have the right to
bring such actions at law or in equity, including appropriate injunctive relief,
as it deems appropriate to compel compliance, payment or deposit, and among
other remedies to recover its reasonable attorneys’ fees in any proceeding,
including any appeal therefrom and any post judgment proceedings.

12. Financial Statements. Within ninety five (95) days after the end of each of
Guarantor’s Fiscal Years or concurrently with the filing by Guarantor of its
annual report on Form 10K with the SEC, whichever is later, Guarantor shall
deliver to Landlord a copy of its (consolidated) Financial Statements, which may
be those contained in a copy of such annual report on Form 10-K, prepared in
accordance with GAAP, consistently applied, and certified by an officer of
Guarantor and reported on by a “Big Four” certified public accounting firm or
other certified public accounting firm approved by Landlord, which approval will
not be unreasonably withheld. Together with Guarantor’s Financial Statements
furnished in

 

5



--------------------------------------------------------------------------------

accordance with the preceding sentence, Guarantor shall deliver (a) an Officer’s
Certificate of Guarantor stating that Guarantor is not in default in the
performance or observance of any of the terms of this Guaranty, or if Guarantor
is in default, specifying all such defaults, the nature thereof, and the steps
being taken to remedy the same, and (b) a report with respect to the financial
statements from Guarantor’s accountants, which report shall be unqualified as to
going concern and scope of audit of Guarantor and its subsidiaries and shall
provide in substance that (i) such consolidated financial statements present
fairly the consolidated financial position of Guarantor and its subsidiaries as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP, and (ii) that the examination by
Guarantor’s accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards.

13. Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:

 

To Guarantor:    c/o Sun Healthcare Group, Inc.    101 Sun Avenue, NE   
Albuquerque, NM 87109    Attention: Director of Real Estate    Fax Number:
505-468-4998    Attention: General Counsel    Fax Number: 505-468-8752

With a copy to:

(that shall not constitute notice)

  

Sun Healthcare Group, Inc.

18831 Von Karman, Suite 400

Irvine, CA 92612

Attention: General Counsel

Fax Number: 949-255-7057

And with a copy to:

(that shall not constitute notice)

  

The Nathanson Group PLLC

One Union Square

600 University Street, Suite 2000

Seattle, WA 98101-1195

Attention: Randi S. Nathanson, Esq.

Fax Number: 206-299-9335

To Landlord:    c/o Sabra Health Care REIT, Inc.    18500 Von Karman Avenue,
Suite 550    Irvine, CA 92612    Attention: Chief Executive Officer    Fax
Number:         -            -            

And with a copy to

(which shall not constitute notice):

  

Sherry Meyerhoff Hanson & Crance LLP

610 Newport Center Drive, Suite 1200

Newport Beach, CA 92660-6445

Attention: Kevin L. Sherry, Esq.

Fax Number: 949-719-1212

 

6



--------------------------------------------------------------------------------

 

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.

14. Miscellaneous.

(a) No term, condition or provision of this Guaranty may be waived except by an
express written instrument to that effect signed by Landlord. No waiver of any
term, condition or provision of this Guaranty will be deemed a waiver of any
other term, condition or provision, irrespective of similarity, or constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided.

(b) If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.

(c) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA, EXCEPT THAT THE LAWS OF THE STATE SHALL GOVERN THIS
AGREEMENT TO THE EXTENT NECESSARY (I) TO OBTAIN THE BENEFIT OF THE RIGHTS AND
REMEDIES SET FORTH HEREIN WITH RESPECT TO ANY OF THE LEASED PROPERTY AND (II)
FOR PROCEDURAL REQUIREMENTS WHICH MUST BE GOVERNED BY THE LAWS OF THE STATE.
GUARANTOR CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL
COURTS OF CALIFORNIA AND AGREES THAT ALL DISPUTES CONCERNING THIS GUARANTY SHALL
BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA.
GUARANTOR FURTHER CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE STATE AND
FEDERAL COURTS OF EACH STATE WITH RESPECT TO ANY ACTION COMMENCED BY LANDLORD
SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF THE LEASED PROPERTY IN WHICH
GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY PARTY. GUARANTOR AGREES THAT
SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE UNDER
THE LAWS OF THE STATE OF CALIFORNIA AND IRREVOCABLY WAIVES ANY OBJECTION TO
VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA OR, TO
THE EXTENT APPLICABLE IN ACCORDANCE WITH THE TERMS HEREOF, LOCATED IN THE
STATES.

(d) EACH OF GUARANTOR, BY ITS EXECUTION OF THIS GUARANTY, AND LANDLORD, BY ITS
ACCEPTANCE OF THIS

 

7



--------------------------------------------------------------------------------

GUARANTY, HEREBY WAIVE TRIAL BY JURY AND THE RIGHT THERETO IN ANY ACTION OR
PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY REASON OF OR RELATING IN
ANY WAY TO THIS GUARANTY OR THE INTERPRETATION, BREACH OR ENFORCEMENT THEREOF.

(e) In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys’ fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in
such-judgment or award such party’s reasonable costs and expenses as provided in
this paragraph.

(f) Guarantor (i) represents that it has been represented and advised by counsel
in connection with the execution of this Guaranty; (ii) acknowledges receipt of
a copy of the Master Lease; and (iii) further represents that Guarantor has been
advised by counsel with respect thereto. This Guaranty shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against Guarantor or Landlord, and as a whole, giving effect to all of the
terms, conditions and provisions hereof.

(g) Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.

(h) All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord’s successors and assigns.

(i) Whenever the singular shall be used hereunder, it shall be deemed to include
the plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in the Guaranty are for
convenience and reference only, and shall not affect the construction thereof.

(j) Guarantor acknowledges and agrees that the spin off of Guarantor as a public
corporation after the date of the execution of this Guaranty and the change of
its name to Sun Healthcare Group, Inc. (the “Restructuring Transaction”) shall
have no affect on this Guaranty or on the obligations of Guarantor hereunder and
that this Guaranty is, and shall continue to be, an obligation of Guarantor both
prior to and following the closing of the Restructuring Transaction and the
change of the name of

 

8



--------------------------------------------------------------------------------

Guarantor to Sun Healthcare Group, Inc.

[Signature Page to Follow]

 

9



--------------------------------------------------------------------------------

 

EXECUTED as of the date first set forth above.

 

GUARANTOR:

SHG SERVICES, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

S-1